 In the Matter of WATERMAN DOCK COMPANY, INC., AND LYRES LINESAGENCY, EMPLOYERSandINTERNATIONAL LONGSHOREMEN'S ASSO-CIATION,LOCAL 1674, ILA DISTRICT COUNCIL OF PUERTO Rico,A. F. L., PETITIONERCases Nos. 38-RC-140 and 38-RC-111.-Decided April 14, 1950DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidated hearing was heldbefore Lewis Moore, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are hereby.affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman Herzog and MembersHouston and Styles].Upon the entire record in these cases, the Board finds:1.The Employers are respectively engaged in commerce within themeaning of the National Labor Relations Act.'2.The labor organization involved claims to represent certain em-ployees of the respective Employers.3.Questions affecting commerce exist concerning the representationof employees of the Employers within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The appropriate units:The Petitioner is the recognized bargaining representative of em-ployees of the respective Employers in the port of San Juan, PuertoRico, classified as stevedores, watermen, winchmen, sewers, hatchtenders, motorists, portable crane operators, coopers, mechanics, car-penters, electricians, blacksmiths, assistant carpenters, assistant elec-tricians and assistant blacksmiths, clerks, acting chief receiving clerk,1Waterman Dock Company, Inc., the Employer in Case No. 38-RC-140, is herein calledWaterman.Lykes Lines Agency,the Employer in Case No. 38-RC-111,isherein calledLykes.89 NLRB No. 67.452 WATERMAN DOCK COMPANY, INC.453delivery clerk, cargo inspector aboard, gatemen, tally clerks, watchingholds, gas expender, cleaners, laborers, and any other employees em-ployed in the loading and unloading manual operations of ships, orthe classification of cargo and receipt and delivery of cargo, exceptsupervisors as defined in the Act.All these employees are hourly paid.The Petitioner would add to the existing units certain other employ-ees who are paid on a salary basis. The Employers oppose theirinclusion, contending (1) that such inclusion is contrary to the historyof collective bargaining between the Petitioner and the Employers,and (2) that all the employees sought, having been considered by theEmployers as "company" employees, and already voluntarily grantedby the Employers special benefits and privileges in accordance withtheir respective classifications and status in the Companies, may notnow be appropriately included in the existing units bargained for bythe Petitioner.We find no merit in either of these contentions. Indeed, with re-spect to the Employers' first contention, the record appears to indi-cate quite the contrary.Up until 1946, all work now performed byvariously classified hourly paid and salaried clerks, was performedby employees simply classified as "clerks" and paid by the hour. In1946, the Employers placed several of the hourly paid clerks on a salarybasis, but did not change their duties.However, by the change theywere deemed by the parties to fall automatically outside the scope ofthe bargaining units.Thereafter, salaried clerks were denied thebenefits of collective bargaining while certain other benefits were vol-untarily extended to them.The Employers' second contention isequally untenable.The mere fact that certain benefits have been ex-tended to certain employees, and denied others, is not sufficient basisfor denying the favored group the right to the benefits of collectivebargaining through a labor organization.The mode of payment aloneis not a determining factor in unit placement.,The Waterman CaseWindow stamping clerk; assistant window, stamping clerk; utilityand office clerk; delivery clerk; crib inspector clerk; assistant pay-master and timekeeper.-Salariedemployees 'in these categories andhourly paid clerks in the same categories, who are already in the bar-gaining unit, perform the same or substantially similar duties of check-ing, unloading, and delivering cargo.When the salaried clerks areabsent, hourly paid clerks substitute for them.Hourly and salaried2fnternationalHarvester Company, Milwaukee Works,85 NLRB 1175;Watson-FlaggMachine Co.,83 NLRB 734, and cases cited therein. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDclerks work approximately the same hourly schedule, sometimes work-ing side by side, and are all supervised by the chief delivery clerk.The crib inspector clerk maintains a record of all broken cargo to berepaired at the crib and is in charge of this cargo, pending delivery.When the crib inspector clerk is absent, the chief delivery clerk orassistant chief delivery clerk substitutes for him.Although there is'no hourly paid crib inspector clerk, hourly paid clerks do similarchecking work.The assistant paymaster and timekeeper assists the paymaster, hissupervisor, iti preparing payrolls, recording the hours worked byhourly paid employees, and paying employees.About 20 percent ofhis time, during the absence of the paymaster, the assistant paymasterand timekeeper assumes the paymaster's duties to the extent that heassigns numbers in rotation to stevedores employed by the foremen.As noted above, all other salaried clerks work under the chief deliveryclerk who also supervises hourly paid employees.The assistant pay-master and timekeeper, however, and other clerks work in the sameoffice on the pier.The clerks are essentially of the nature of "plant"clerks and have interests similar to those of the employees already inthe bargaining unit.First mechanic; assistant mechanic; first electrician; and janitor.-The first mechanic, assistant mechanic, first electrician, and janitorare maintenance employees, who are supervised by the shop superin-tendent.There are no hourly paid employees carrying the classifica-tions of first mechanic, first electrician, and janitor.Mechanicsrepair and maintain the tow motors, lift trucks, carriers, and machin-ery usedby thelongshoremen and stevedores already in the unit.Thefirst electricianmaintains the electric service on the Employer'spremises, and the janitor cleans the office and the stevedores' rest rooms.All work on the same hourly schedule.The record discloses no cogent reason to exclude these clerks andmaintenance employees from the existing bargaining unit.3Moreover,no other union seeks to represent them in a separate unit.4We are,therefore, of the opinion and find that the window stamping clerk,assistantwindow stamping clerk, utility and office clerk, deliveryclerk, crib inspector clerk, assistant paymaster and timekeeper, firstmechanic, assistant mechanic, first electrician and janitor, whom thePetitioner desires to add to the unit of Waterman employees whichit presently represents, may properly form part of said unit if theseemployees so desire.We shall, therefore, direct an election amongthem.If a majority of employees in this voting group select the3 BiggsAntique Company,85 NLRB 554;Bryant HeaterCo., 77 NLRB 744.4Manin County Employers Council,affiliated with California Association of Employers,87 NLRB 296;J.M. High Company,78 NLRB 876. WATERMAN DOCK COMPANY, INC.455Petitioner, they will have indicated their desire to be included in theunit presently represented by the Petitioner and will be a part ofsuch unit.The Lykes CaseIn this case, as in the Waterman case,supra,the Petitioner wouldinclude in its established unit employees in the following categories :Gatemen, office clerks, and all other clerks who are working on aweekly salary basis.Gatemen:The two gatemen check the cargo on trucks as they leavethe piers and warehouses and sign cart-checks showing that the cargohas been delivered in the correct amounts.They are entitled to sickleave with pay, paid vacations, and a share in an annual bonus.There are no hourly paid gatemen. .Clerks:Three salaried office clerks, working in the Employer'soffice on the pier, prepare the payrolls and time cards and authorizethe delivery of cargo.No hourly paid clerks perform exactly thesame work.Another salaried office clerk performs the duty of"stamping clerk," which involves checking and then stamping billsof lading with the notation that the cargo listed thereon may bedelivered.His work is performed in the main office. The chiefreceiving and delivery clerk supervises all clerks both hourly paidand salaried.Two checking clerks, who work on a salary basis,perform the same checking work as the 8 or 10 hourly paid checkerswho are already included in the unit.They locate the cargo on thepier, direct the truck drivers to it, and check the delivery to the trucks.These checking clerks work both on the pier and in and out of themain office.We are of the opinion and find that the gatemen, office clerks, check-ing clerks, and other clerks who are working on a weekly salary basismay properly form part of the existing bargaining unit if they sodesire and we shall direct an election among them. If a majorityof the employees in this voting group select the Petitioner, they willthereby have indicated their desire to be included in the unit presentlyrepresented by the Petitioner and will be a part of such unit.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employers, separate elec-tions by secret ballot shall be conducted as early as possible, but notlater than 30 days from the date of this Direction, under the directionand supervision of the Regional Director for the Region in whichthis case was heard, and subject to Sections 203.61 and 203.62 of 456DECISIONSOF NATIONALLABOR RELATIONS BOARDNational Labor Relations Board Rules and Regulations, among theemployees in the respective groups described.in paragraph number 4,above, who were employed during the payroll period immediatelypreceding the date of this Direction of Elections, including employees,who did not work during said payroll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the elections, and also exclud-ing employees on strike who are not entitled to reinstatement, todetermine whether or not they desire to be represented, for purposesof collective bargaining, by International Longshoremen's Association,Local 1674, ILA District Council of Puerto Rico, A. F. L.